IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

BIOMERIEUX, S.A. and BIOMERIEUX, l`NC.,
Plaintiffs,
v. : C.A. No. lS-Zl-LPS

HOLOGIC, lNC., GRIFOLS S.A., and GRIFOLS
DIAGNOSTIC SOLUTIONS INC.,

Defendants,

 

MEMORANDUM ORDER

Pending before the Court is Defendants Hologic, lnc. (“I-Iologic”), Grif`ols Biagnostic
Solutions lnc. (“GDS”), and Grifols, S.A.’s (“GSA”) (together, “Defendants”) motion to sever
and stay arbitration proceedings With Plaintiffs bioMérieuX S.A. and bioMérieuX, Inc. (together
“bioMérieuX” or “Plaintiff`s”). (D.I. 91) Plaintiff`s filed this patent infringement suit in February
2017 in the Middle District of North Carolina. (D.I. l) Defendants moved to transfer venue and,
eventually, Plaintiffs stipulated to a transfer to this Court. (D,l. 57) The Court has since denied
Defendants’ motion to dismiss for failure to state a claim on which relief may be granted (D.l.
128) and GSA’s motion to dismiss for lack of personal jurisdiction (D.l. 131), in opinions which
provide further details about this litigation (D.I. 127, 130).

At the time Defendants filed their motion to sever and stay, they had not yet filed an
answer - as the motions to dismiss were pending - but they had represented that their answers

Would include an affirmative defense that a Non~Assertion Agreement (“Agreement”)f between

 

1 'l`he Court has refrained from citing or quoting specific provisions of the Agreement. However,
the Court has not filed this Order under seal - nor Will it entertain a request for redaction of its

 

 

predecessors of bioMérieux and Hologic gives rise to a license defense, purportedly insulating
Defendants from any potential liability for infringement of the asserted patentsl (See D.I. 92 at
2-4) Defendants further assert that the Agreement contains a broad arbitration provision, which
requires the Court to sever their affirmative license defense Defendants additionally request that
once the license defense is severed, that the Court stay it and refrain from referring it to
arbitration unless and until Defendants are found to infringe at least one of Plaintiffs’ valid
patents (See D.I. 92 at l) (asl<ing that Court “sever the[] arbitrable license defense and . . . stay
proceedings with respect to that defense pending verdict on the predicate issues of the validity
and infringement of the patents in suit”) Plaintiffs oppose every aspect of Defendants’ motion,
arguing that the right to arbitration has been waived and, in any event, that the appropriate
exercise of the Court’s discretion is to require license issues to be litigated in tandem With the
patent issues. (D.I. 102 at 1-2)

The parties completed briefing on the motion on July 2, 2018. (See D.I. 925 D.I. 102; D.I.
l 10) The Court required them to file a status report in February 2019, following the claim
construction hearing (See D.I. 177) All parties advised the Court that the issues briefed in the
motion remain ripe for the Court’s decision (See D.l. 181)

IT IS HEREBY ORDERED THA'I` Defendants’ motion (D.I. 91) is GRANTED to the
extent that Defendants’ license defense is SEVERE]), but DENIED to the extent it seeks to
STAY an order compelling arbitration until after completion of proceedings relating to patent

infringement and invalidity. I'I` IS FURTHER ORDERED that any party to the Agreement

 

Order - because it does not find good cause for preserving any confidentiality of the existence of
the Agreement and the fact that it contains an arbitration provision

 

 

 

 

may file a motion to compel arbitration no later than April 15, 2019. lf no such motion is
filed, the right to arbitrate will then be deemed WAIVE]).

The Court agrees with Defendants that the right to arbitrate Defendants’ licensing defense
has not at this point been waived. The parties agree that the appropriate test for waiver is set
forth in Hoxworrh v. Blinder, Robz'nson, and Co., Inc., 980 F.2d 912, 926 (3d Cir. 1992), which
considers whether a party has “invoked the litigation machinery,” creating a basis for a finding of
waiver, a result which “is not favored.” “[P]rejudice is the touchstone” of the Hoxworth test. Id.
at 925; see also Nino v. Jewelry Exch., Inc., 609 F.3d 191, 208 (3d Cir. 2010); Zz'mmer v.
Coopernejj’Advisors, Inc., 523 F. 3d 224, 233 (3d Cir. 2008). Waiver is typically found “only
where the demand for arbitration came long after the suit commenced and when both parties had
engaged in extensive discovery.” Chassen v. Fideliiy Nat’l Fin., Inc. , 836 F.Bd 291, 295 (3d Cir.
2016) (internal quotation marks omitted).

Applying the six Hoxworth factors here: (1) while Defendants have not yet filed a motion
to compel arbitration, they have made known to Plaintiffs their view as to the arbitrability of the
license issue since nearly the inception of the litigation (including in a May 2017 letter and by
raising it at the initial case management conference here, see, e.g., D.l. 84; see also D.I. 93 Ex.
B-D), and a motion to compel filed according to the schedule being ordered by the Court will,

under the totality of circumstances, be timely;2 (2) as of the date Defendants filed their motion to

 

2 lt is true that it has now been nearly 26 months since Plaintiffs filed this suit. Under the
circumstances here, however, that does not make Defendants’ invocation of their right to
arbitration untimely Almost all of the first year of this case was devoted to litigation over
whether Plaintiffs had filed this suit in an improper venue - which (after TC Heartlana' LLC v.
Kraft Foods Grp. Brana's‘ LLC, 137 S. Ct. 1514 (20l7), and 111 re Micron Tech., Inc., 875 F.3d
109l (Fed. Cir. 2017)), Plaintiffs eventually recognized they had - and the transfer of the case
here from North Carolina in January 2018 (D.I. 57; D.I. 58). By May 2018, Defendants had filed
their motion to sever and stay, having previously informed Plaintiffs they would be invoking
their right to arbitrate The ensuing ten months that the motion to sever and stay has been

 

sever and stay, which was May 31, 2018, this case (although then already more than a year old,
as it was originally filed in North Carolina in February 2017) had not involved any contesting of
the merits of the patent-related claims ; (3) Defendants provided early and adequate “notice to the
nonmoving party of its intention to seek arbitration,” as already noted; (4) there was significant
“non-merits motion practice,” particularly the two defense motions to dismiss (D.I. 69; D.l. 70)
this Court was faced with at the time the motion to sever and stay was filed; (5) Defendants have
“assented to the court’s pretrial orders” but not without steadfastly insisting throughout that they
would be asserting their right to arbitrate the license issue (as already noted); and (6) as of the
filing of the motion to sever and stay, the parties had not engaged in any discovery. Hoxworth,
980 F.2d at 926~27; see also SuperMedia v. A]j’ordable Elec., Inc., 565 F. App’X 144, 147 (3d
Cir. 2014). These factors do not establish the type of prejudice to Plaintiffs that would warrant
the Court finding, at this point, that Defendants have waived their right to arbitrate

The Court further agrees with Defendants that their arbitration defense (once a motion to
compel arbitration is filed) must be severed from the patent infringement and validity issues,
pursuant to the Federal Arbitration Act (“FAA”), 9 U.S.C. § 3. Defendants cite Supreme Court
and Third Circuit precedent which compel the Court to sever the arbitrable issues from the non-
arbitrable issues. (See D.I. 110 at 5-6) (citing KPMG LLP v. Cocchl', 565 U.S. 18, 22 (20l l);
Collins & Aikman Prod. Co. v. Bldg. Sys., Inc., 5 8 F.3d 16, 20 (2d Cir. 1995) (“[W]hen a
complaint contains both arbitrable and nonarbitrable claims, the [FAA} requires courts to
‘compel arbitration of pendent arbitrable claims when one of the parties files a motion to compel,

even where the result would be the possibly inefficient maintenance of separate proceedings in

 

pending is not attributable to any action of Defendants - nor has it given rise to any cognizable
prejudice to Plaintif`fs that is relevant for purposes of the Hoxworth analysis

 

 

different forums.”); Deerz`ng v. Graham, 2015 WL 424534, *4 (D.N.J. Jan. 30, 2015)) “lf some
claims are non-arbitrable, while others are arbitrable, then [a district court] should sever those
claims subject to arbitration from those adjudicable only in court.” Collins & Aikman Prod. Co.,
58 F.3d at 20.

Plaintiffs urge the Court to refer the issue of arbitrability to the arbitrators themselves
(See D.l. 102 at 6-9) The Court agrees, instead, with Defendants that the question of whether the
right to arbitrate has been waived by participation in litigation is a question for the Court to
resolve, and not the arbitrators (See D.l. 92 at 7) (citing Ehleiler v. Grapetree Shores, Inc., 482
F.Bd 207, 220-21 (3d Cir. 2007)) The Court further understands Plaintiffs’ “disputes [over] the
Defendants’ construction of the Agreement” (D.l. 102 at 6) to go to the merits of the license
defense and not to whether the license dispute is within the scope of the parties’ broad arbitration
agreement

G~iven that severance of the arbitrable license defense is mandatory under the FAA, the
Court need not (and at this time will not) assess whether severance would also be proper as an
exercise of the Court’s discretion under Federal Rule of Civil Procedure 42(b). lt is unclear
whether Defendants are even requesting severance of their license defense in the absence of a
grant of Defendants’ request to stay arbitration As the Court has now decided nat to stay
arbitration (as explained below), the Court will wait to learn the parties° updated positions as to
whether they are going to exercise or waive their right to arbitration and thereafter - if and when
necessary - will determine if a separate trial of the license defense will be permitted

As for “when the arbitration should take place” (D.l. l 10 at 2), the Court does not agree
with Defendants that the Court must or should stay referral of the license defense to arbitration

33 64

Defendants argue that a decision from the arbitrators would be a “premature advisory opinion”

 

 

 

unless and until a determination is made here by a factfinder that they infringe a valid patent of
Plaintiffs. (See D.I. 92 at 6--7')3 This is incorrect Instead, as even Defendants acknowledge5
their license defense “is an affirmative defense to biol\/lérieux’s patent infringement claims,
forming part of the same case or eontroversy” as the patent action. (lrl.) lt can, and should, be
resolved in tandem with the patent infringement claims to which it is a defense

Plaintiffs point out that Defendants have sought to institute four inter partes reviews
(“IPR”) - which are administrative proceedings at the U.S. Patent and Trademark Office
(“P'I`O”) ~ which have cost Plaintiffs significant resources (D.l. 102 at 14-15) Def`endants seek
a stay of arbitration to avoid the parties having to fight their battles in three fora simultaneously:
here in District Court, in the PTO, and before a panel of arbitrators (See D.l. 110 at 2) ln the
Court’s view, neither side makes a strong argument for its preferred approach. Each side is, as it
is permitted to do, pursuing its rights in the venues in which it has a statutory and/or contractual
right to do so. Rather than allow either side to hold in reserve a potential “silver bullet” (D.I. 102
at 12) that could, once used (a year in the future), erase all effect of and need for the (no doubt

expensive, and time-consuming) litigation here, the Court finds that the best exercise of its

 

3 Defendants’ position is as follows: “lf the Asserted Patents are invalid, then there is nothing to
license. And if Defendants’ sale of the Accused Products do not infringe bioMérieux’s rights in
the Asserted Patents, then there is no need for a license.” (D.l. 92 at 6)

 

 

 

 

discretion in the present circumstances is not to stay arbitration lf` arbitration is going to be part

of how these parties resolve their disputes, they will need to get that process started imminently.4

§M nw

March 31, 2019 l-IONORABLE LEONARD P. STARK
Wilmington, Delaware UNITED STATES DISTRICT JUDGE

 

 

4 Trial is scheduled for March 2020. lt seems at least possible that, if a motion to compel
arbitration is filed, the arbitration might conclude in advance of that date ~ and, were it to find
that Defendants’ license defense has merit, such a conclusion might prompt or even mandate a
more efficient resolution of this litigation

 

